Title: To Thomas Jefferson from Pierce Butler, 19 April 1804
From: Butler, Pierce
To: Jefferson, Thomas


          
            Dear Sir
            Philada. April 19th. 1804
          
          It is said here that you purpose to remove the Naval Agent or Purveyor of this City. Should the report be correct I recommend to you Doctor James Mease to succeed the Naval Agent. I do believe that Doctor Mease is equal to discharge the duties of the office. If any Security is required he can give it.
          I have the honor to be with great consideration Dear Sir yr. Most Obedt. Servt.
          
            P.B.
          
        